Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
utilizing a processing circuit within the memory controller to set multiple control parameters among multiple parameters stored in a register circuit of a transmission interface circuit within the memory controller, for controlling parameter adjustment of a PLL of the transmission interface circuit, wherein the transmission interface circuit comprises a physical layer (PHY) circuit, and the PHY circuit comprises the PLL, a trimming control circuit and the register circuit, wherein a voltage controlled oscillator (VCO) in the PLL is implemented with a voltage controlled crystal oscillator (VCXO), and the trimming control circuit is arranged to perform trimming control on the PLL, for supporting optimization of the PLL that uses the VCXO, wherein the optimization of the PLL comprises parameter adjustment of the PLL;
In regard to Claim 8:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a processing circuit, arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the controller; and a transmission interface circuit, coupled to the processing circuit, arranged to perform communications with the host device, wherein the transmission interface circuit comprises: a physical layer (PHY) circuit, comprising: a phase-locked loop (PLL), wherein a voltage controlled oscillator (VCO) in the PLL is implemented with a voltage controlled crystal oscillator (VCXO); a trimming control circuit, arranged to perform trimming control on the PLL, for supporting optimization of the PLL that uses the VCXO, wherein the optimization of the PLL comprises parameter adjustment of the PLL;
In regard to Claim 10:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a processing circuit, arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the controller; and a transmission interface circuit, coupled to the processing circuit, arranged to perform communications with the host device, wherein the transmission interface circuit comprises: a physical layer (PHY) circuit, comprising: a phase-locked loop (PLL), wherein a voltage controlled oscillator (VCO) in the PLL is implemented with a voltage controlled crystal oscillator (VCXO); a trimming control circuit, arranged to perform trimming control on the PLL, for supporting optimization of the PLL that uses the VCXO, wherein the optimization of the PLL comprises parameter adjustment of the PLL;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896